104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe BRASFIELD, Sr., Appellant,v.STATE OF ARKANSAS;  Don Smith, Sheriff;  Edgar Stain,Deputy;  Larry Allen, Deputy;  Steve Young, Deputy;  GibbsFerguson;  Arkansas State Plant Board;  Gerald King,Director of the State Plant Board;  Charles Armstrong;Windy Spakes;  Dan Wicker;  David Stubbs;  E.N. Hill;  ChipHill;  Bullocks Flying Service, also known as Southern Air;Blake Haynes;  Isaiah Jackson;  Rosemary Jackson;  JoeJames;  Eddie Lee Phillips, Appellees.
No. 96-2220.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Filed Dec. 17, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Joe Brasfield, Sr., appeals the district court's1 dismissal of his suit filed under 42 U.S.C. § 1983 and the Clean Air Act, 42 U.S.C. §§ 7402-7671q, for failure to state a claim.  We have reviewed the district court record, the parties' briefs, and the additional pleadings filed by Brasfield, and conclude that the district court's judgment is correct, as Brasfield's allegations are insufficient as a matter of law to provide relief.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas